IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


CHARLOTTE DELORES CONNELLY,

             Appellant,

 v.                                                   Case No. 5D15-2264

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 12, 2016

Appeal from the Circuit Court
for Lake County,
Lawrence J. Semento, Judge.

Bruce A. Zimet, of Bruce A. Zimet, P.A.,
Fort Lauderdale, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED without prejudice to file a timely motion for postconviction relief under

Florida Rule of Criminal Procedure 3.850.


ORFINGER, WALLIS and EDWARDS, JJ., concur.